Citation Nr: 0602926	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-21 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the appellant's discharge from the period of 
active service from April 15, 1992, to October 1, 1995, was 
under dishonorable conditions.

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The appellant had active service from August 11, 1988, to 
August 10, 1992, which is considered honorable service for VA 
purposes.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and June 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The appellant did not submit a substantive appeal with 
respect to the denial of his claim for special monthly 
pension.  Additionally, in June 2004, the appellant stated 
that he was not pursuing an appeal for special monthly 
pension.  Accordingly, that matter is not currently before 
the Board.

Requests for hearings before the Board and before a hearing 
officer were withdrawn by the appellant prior to 
certification of the appellant's claims to the Board. 


FINDINGS OF FACT

1.  The appellant reenlisted on April 15, 1992, for a period 
of three years and he received a general court martial, and a 
dishonorable discharge, for his actions prior to finishing 
that period of service; the appellant was not insane at the 
time of the offenses resulting in his general court martial.

2.  Paranoid schizophrenia was not present within one year of 
the appellant's discharge from service in April 1992, and is 
not etiologically related to the appellant's period of 
honorable service.


CONCLUSIONS OF LAW

1.  The appellant's discharge from the period of active 
service from April 15, 1992, to October 1, 1995, was under 
dishonorable conditions.  38 C.F.R. § 3.12 (2005).

2.  Paranoid schizophrenia was not incurred in or aggravated 
by the appellant's period of honorable active service, and 
its incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In an October 19, 1999, letter, the RO informed the appellant 
of the evidence needed to substantiate his claim that he had 
honorable service from April 15, 1992, to October 1, 1995, 
and of what evidence the appellant should submit in support 
of that claim.  He was also informed of the evidence VA had 
sought by an administrative decision in December 2002, and a 
statement of the case in June 2004.  The appellant was 
informed of the evidence needed to substantiate his claim for 
service connection for paranoid schizophrenia by rating 
decision in July 2002, a statement of the case in June 2003, 
and a supplemental statement of the case dated in July 2004.  
The claims file reveals that phone conversations between the 
appellant and the RO occurred in January 2001, September 
2001, and January 2002.  The log of these calls indicates 
that the appellant was informed of what evidence had been 
obtained, what evidence the appellant should submit, what 
evidence VA was trying to obtain, and what evidence the VA 
had been unable to obtain.

The appellant submitted copies of many service medical 
records and service personnel records.  The RO also obtained 
additional service medical records and service personnel 
records.  Not all of the appellant's service medical records 
and service personnel records could be obtained.  The record 
shows that the RO made many attempts to obtain additional 
service medical records and service personnel records.  The 
RO contacted the U.S. Army Reserve Personnel Center, the 
National Personnel Records Center, the Martin Army Hospital 
at Fort Benning, and Fort Benjamin Harrison.  The appellant 
was informed that these attempts were not completely 
successful.  In a December 2001 statement, the appellant 
indicated that he did not have any military medical records, 
other than those that he had already submitted.  As noted 
above, the record reveals frequent communication between the 
appellant and the RO by phone and letter.  The appellant's 
responses reveal that he knew what evidence was needed to 
support his claim, and which evidence was unavailable.  The 
Board further notes that the appellant was provided a VA 
psychiatric examination in January 2004. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all pertinent reports 
obtainable.  Significantly, no additional obtainable 
pertinent evidence has been identified by the claimant as 
relevant to either of the issues on appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims.

Character of Service

The appellant maintains that his service from April 15, 1992, 
to October 1, 1995, should be characterized as honorable.  He 
notes that in block 18 of his DD-214 it states honorable 
active service from 8/11/88 - 11/5/97.  He further points out 
that an October 9, 1996 letter from the Department of the 
Army U.S. Disciplinary Barracks, Fort Leavenworth, Kansas, 
Military Records Branch states that the appellant had 
honorable service for the periods 8/11/88 to 4/14/92, and 
4/15/92 to 10/1/95.  He noted that this letter indicated that 
his only period of dishonorable service was from 10/2/95 to 
the present (10/9/96).  

A review of the record reveals that the appellant originally 
enlisted in the Army in February 1988 for a period of four 
years.  That initial period of service ended in April 1992 
when the appellant reenlisted in the army on April 15, 1992, 
for a period of three more years.

A March 18, 1996, General Court-Martial Order reveals that 
the appellant was found guilty of presenting fraudulent 
monetary claims against the United States on 20 occasions 
between July 1993 and July 1994.  The appellant was sentenced 
to a dishonorable discharge, confinement for eight years, 
forfeiture of all pay and allowances, and reduction to the 
grade of E1.

While the appellant's references to block 18 of his DD-214 
and to the October 1996 Department of the Army letter are 
correct, these notations are not controlling.  The 
appellant's DD-214 shows that the appellant's period of 
service was from August 11, 1988, to September 9, 1999, and 
under block 24, Character of Discharge, "DISHONORABLE" is 
noted.

The Board notes that the appellant's offenses were committed 
between April 15, 1992, to October 1, 1995, the appellant's 
period of reenlistment that he claims should be considered 
honorable.  The appellant's court martial clearly states that 
this service was dishonorable.  

The Board further notes that 38 C.F.R. § 3.12 provides that a 
discharge from service by reason of the sentence of a general 
court-martial is a bar to the payment of benefits unless it 
is found that the person was insane at the time of committing 
the offense causing such discharge or unless otherwise 
specifically provided.  In this case the appellant has not 
asserted that he was insane at the time he made the 
fraudulent claims.  Furthermore, during service, in April 
1995, the appellant was examined and it was found that he was 
sane at the time he committed the alleged offenses.  

Accordingly, the Board finds that the preponderance of the 
evidence establishes that the appellant's discharge from the 
period of service from April 15, 1992, to October 1, 1995, 
was under dishonorable conditions.



Paranoid Schizophrenia

No psychiatric disability was shown on enlistment examination 
in February 1988.  The remainder of the appellant's service 
medical records for the period prior to September 1993 are 
unavailable.  However, the available service medical records 
first show psychiatric symptoms in May 1994.  At that time 
the appellant was evaluated for alcohol abuse.  The service 
medical records state that the appellant was first diagnosed 
with schizophrenia in January 1995.  

At the April 1995 Sanity Board Evaluation, the appellant 
reported that he had been experiencing hallucinations since 
early adolescence.  It was noted that the appellant had been 
psychiatrically hospitalized from January 31 through February 
7, 1995.  His medical history was noted to be unremarkable 
except for a hernia repair one year before.

In January 1997, the appellant was again examined by a 
military psychiatrist.  She noted that the April 1995 
examiner had concluded that the appellant had paranoid 
schizophrenia, and that the appellant had had paranoid 
delusions and odd beliefs since at least adolescence.

The appellant was examined by a military psychologist in 
March 1997.  The appellant reported that he began hearing 
voices during childhood and adolescence.  The examiner 
concluded that the appellant appeared to exhibit a history of 
schizophrenia and he presented with hallucinatory and 
delusional symptomatology and confusion.

On VA psychiatric examination in January 2004, the appellant 
gave a history of hearing voices, having difficulties, and 
seeing a psychiatrist as a child.  The appellant reported 
receiving psychiatric treatment during his first period of 
service.  The VA examiner noted that the appellant's reported 
history was not at all consistent with the appellant's 
medical records.  The examiner noted that the appellant was 
first diagnosed with schizophrenia in January of 1995 during 
his second period of service.  He also noted that there was 
no evidence showing that paranoid schizophrenia pre-existed 
service or was diagnosed at any time during the honorable 
period of service from August 1988 to April 1992.

While the appellant asserts that he had schizophrenia prior 
to service and that his schizophrenia was aggravated by 
service, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

While the April 1995 and March 1997 psychiatric examination 
reports seem to indicate that the appellant had psychiatric 
disability prior to service, the examiners did not state that 
such disability was schizophrenia, and they did not state 
that any pre-exiting psychiatric disability was aggravated by 
the appellant's period of honorable service.  Furthermore, it 
is not clear whether it was their opinion that the appellant 
had psychiatric disability prior to service, or whether they 
were merely reporting the history as provided by the 
appellant.  Even if it were their opinion, the Board is not 
bound to accept opinions of physicians who necessarily rely 
on a history as related by an appellant.  The opinion can be 
no better than the facts alleged by the appellant.  See Swann 
v. Brown, 5 Vet. App 229 (1993).  

As noted previously, the appellant was not found to have any 
psychiatric disorder upon enlistment examination in February 
1988.  While the appellant maintains that he was treated for 
schizophrenia during his initial period of service for which 
his service medical records are missing, the evidence 
indicates otherwise.  In this regard, the Board notes that 
the appellant was allowed to reenlist in April 1992.  
Furthermore, the later service medical records state that the 
appellant was first diagnosed as having schizophrenia in 
January 1995.  Additionally, the January 2004 VA examiner 
indicated his belief that the appellant did not develop or 
aggravate an existing psychiatric disability during his 
period of honorable service.  The Board finds that the 
preponderance of the evidence establishes the schizophrenia 
was not present during the veteran's period of honorable 
service or manifested within one year of the termination of 
such service.

The record clearly shows that the appellant developed 
paranoid schizophrenia during his later service, following 
reenlistment in April 1992.  However, as noted above, the 
character of the appellant's discharge from this period of 
service has been determined to be dishonorable.  The 
appellant may not be granted service connection for any 
disability which was incurred during dishonorable service.  
See 38 C.F.R. § 3.12.  Accordingly, service connection for 
paranoid schizophrenia is not warranted. 



ORDER

The Board having determined that the appellant's discharge 
from the period of service from April 15, 1992, to October 1, 
1995, was under dishonorable conditions, the benefit sought 
on appeal is denied.

Entitlement to service connection for paranoid schizophrenia 
is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


